DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070157390 A1 to Molinaro in view of US 8936253 B1 to Rizzi.
	Re Claim 1, Molinaro teaches:
	An apparatus for the extrication of a victim (at least [Abstract] “the transportation of persons”) comprising: 
a board comprising a first segment, and a second segment (at least Figs. 1-4 and [0025] “sub-components 110 and 120”.); the first segment having a first roller and a second roller affixed proximally to a first end of the first segment (at least Fig. 1 element 190 and [0033] “A number of wheels 190 can be mounted on sub-components 110 and 120.), the rollers are disposed between a first end of a first rail and a first end of a second rail, the rails are affixed to a first side of the first segment, wherein the rails of the first segment each have a first edge directed toward the first side of the first segment, and the rails of the first segment are offset from each other (at least Figs. 5 and 11, each of the wheels are nested between the rails (unlabeled).); 
the second segment having a first rail and a second rail affixed to a first side of the second segment, wherein the rails of the second segment each have a first edge directed toward the first side of the second segment, and the rails of the second segment are offset from each other (at least Figs. 5 and 11); 
wherein the first segment is pivotally rotatable to be disposed adjacent to a first side of the second segment in a folded configuration, and wherein the first segment is pivotally rotatable to be disposed extended in an inferior direction away from the second segment in an extended configuration (at least Fig. 4 and [0036] “sub-components 110 and 120 can be positioned in an upright attached position. In an exemplary embodiment, sub-components 110 and 120 can be held together in the upright attached position by a fastening mechanism.”.).
	Molinaro does not explicitly teach:
a second end of the first rail of the first segment is pivotally interconnected with a first end of the first rail of the second segment; a second end of the second rail of the first segment is pivotally interconnected with a first end of the second rail of the second segment;
However, Rizzi teaches:
a second end of the first rail of the first segment is pivotally interconnected with a first end of the first rail of the second segment; a second end of the second rail of the first segment is pivotally interconnected with a first end of the second rail of the second segment (at least Figs. 2-3, 10, and 19 and [Col 16 lines 30-40] “the respective adjacent segmented sections 130 are folded in a nested stowed position 110”.);
It would have been obvious for a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the transport taught by Molinaro with the pivoting rails taught by Rizzi because both are directed towards the same field of endeavor of stretchers and doing so involves the use of a known technique (pivoting the segments taught by Rizzi) with a . 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Molinaro in view of US Rizzi and further in view of US 20060195987 A1 to Walkingshaw.
Re Claim 2, the combination of Molinaro and Rizzi teaches:
The apparatus of claim 1 (detailed with respect to claim 1). 
The combination of Molinaro and Rizzi does not explicitly teach:
wherein the first rail of the second segment comprises a directional arrest feature interconnected with a second edge of the first rail of the second segment, between the first end and the second end of the first rail of the second segment; and the second rail of the second segment comprises a directional arrest feature interconnected with a second edge of the second rail of the second segment, between the first end and the second end of the second rail of the second segment; 
wherein the directional arrest features of the rails of the second segment allows the sliding of the board along the second edges of the rails of the second segment in a superior direction, and wherein the directional arrest features of the rails of the second segment impede the sliding of the board along the second edges of the rails of the second segment in an inferior direction.
However, Walkingshaw teaches:
wherein the first rail of the second segment comprises a directional arrest feature interconnected with a second edge of the first rail of the second segment, between the first end and the second end of the first rail of the second segment; and the second rail of the second segment comprises a directional arrest feature interconnected with a second edge of the second rail of the second segment, between the first end and the second end of the second rail of the second segment (at least Figs. 3A-3C elements 220 and 225 and [0038] “220, 225, 240, 245 are extended and locked at a particular angle with respect to the remainder of the cot 200”.); 
wherein the directional arrest features of the rails of the second segment allows the sliding of the board along the second edges of the rails of the second segment in a superior direction, and wherein the directional arrest features of the rails of the second segment impede the sliding of the board along the second edges of the rails of the second segment in an inferior direction (at least Fig. 3B, which shows that the segments’ angle impede movement in the reverse direction to the right.).
It would have been obvious for a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the transport taught by the combination of Molinaro and Rizzi with the directional arrest feature taught by Walkingshaw because both are directed towards the same field of endeavor of stretchers and doing so involves the use of a known technique (directional arrest feature taught by Walkingshaw) with a known device (stretcher transport taught by the combination of Molinaro and Rizzi) with predictable results.  A person having ordinary skill would have been motivated to do so because it will “facilitate easily transporting the patient 209 over the inclined stepped surface” (Walkingshaw [0038]). 
Re Claim 3, the combination of Molinaro, Rizzi, and Walkingshaw teaches:
The apparatus of claim 2 (detailed with respect to claim 2). 
Walkingshaw further teaches:
wherein the first rail of the first segment comprises a directional arrest feature interconnected with a second edge of the first rail of the first segment, between the first end and the second end of the first rail of the first segment; and the second rail of the first segment comprises a directional arrest feature interconnected with a second edge of the second rail of the first segment, between the first end and the second end of the second rail of the first segment (at least Figs. 3A-3C elements 240 and 245 and ; 
wherein the directional arrest features of the rails of the first segment allows the sliding of the board along the second edges of the rails of the first segment in a superior direction, and wherein the directional arrest features of the rails of the first segment impede the sliding of the board along the second edges of the rails of the first segment in an inferior direction (at least Fig. 3B, which shows that the segments’ angle impede movement in the reverse direction to the right.).

Claims 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Molinaro in view of Walkingshaw.
Re Claim 14, Molinaro teaches:
An apparatus for the stabilizing of a victim (at least [Abstract] “the transportation of persons”) comprising: a board (at least Figs. 1-4 and [0025] “sub-components 110 and 120”.); 
a first rail and a second rail interconnected with the first side of the board; the rails extend from proximal to the first end of the board toward a second end of the board; the first rail comprises a first edge directed toward the first side of the board, the second rail comprises a first edge directed toward the first side of the board, and the second rail is laterally offset from the first rail; the first rail comprises a second edge directed away from the first side of the board, and the second rail comprises a second edge directed away from the first side of the board (at least Figs. 5 and 11, each of the wheels are nested between the rails (unlabeled).); 
Molinaro does not explicitly teach:
the first rail comprises a first directional arrest feature interconnected with the second edge of the first rail; and the second rail comprises a first directional arrest feature interconnected with the second edge of the second rail; 
wherein the first directional arrest features allow the sliding of the board along the second edges of the rails in a superior direction, and wherein the first directional arrest features impede the sliding of the board along the second edges of the rails in an inferior direction.
However, Walkingshaw teaches:
the first rail comprises a first directional arrest feature interconnected with the second edge of the first rail; and the second rail comprises a first directional arrest feature interconnected with the second edge of the second rail (at least Figs. 3A-3C elements 220 and 225 and [0038] “220, 225, 240, 245 are extended and locked at a particular angle with respect to the remainder of the cot 200”.); 
wherein the first directional arrest features allow the sliding of the board along the second edges of the rails in a superior direction, and wherein the first directional arrest features impede the sliding of the board along the second edges of the rails in an inferior direction (at least Fig. 3B, which shows that the segments’ angle impede movement in the reverse direction to the right.).
It would have been obvious for a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the transport taught by Molinaro with the directional arrest feature taught by Walkingshaw because both are directed towards the same field of endeavor of stretchers and doing so involves the use of a known technique (directional arrest feature taught by Walkingshaw) with a known device (stretcher transport taught by Molinaro) with predictable results.  A person having ordinary skill would have been motivated to do so because it will “facilitate easily transporting the patient 209 over the inclined stepped surface” (Walkingshaw [0038]). 
Re Claim 15, the combination of Molinaro and Walkingshaw teaches:
The apparatus of claim 14 (detailed with respect to claim 14). 
Molinaro further teaches:
further comprising a first roller and a second roller affixed proximal to a first end of the board, the rollers disposed between the first rail and the second rail (at least Fig. 1 element 190 and [0033] “A number of wheels 190 can be mounted on sub-components 110 and 120.).
Re Claim 19, the combination of Molinaro and Walkingshaw teaches:
The apparatus of claim 15 (detailed with respect to claim 15). 
Walkingshaw further teaches:
wherein the first rail comprises a plurality of directional arrest features, and the second rail comprises a plurality of directional arrest features, wherein the plurality of directional arrest features of the second rail match the plurality of directional arrest features of the first rail in quantity, wherein the plurality of directional arrest features of the second rail are laterally opposite the plurality of directional arrest features of the first rail (at least Figs. 3A-3C elements 220 and 225 and [0038] “220, 225, 240, 245 are extended and locked at a particular angle with respect to the remainder of the cot 200”.), 
wherein the plurality of directional arrest features allow the sliding of the board along the second edges of the rails in a superior direction, and wherein the plurality of directional arrest features impede the sliding of the board along the second edges of the rails in an inferior direction (at least Fig. 3B, which shows that the segments’ angle impede movement in the reverse direction to the right.).

Allowable Subject Matter
Claims 4-13, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner notes that Molinaro, Rizzi, and Walkingshaw are particularly relevant.
Re Claims 4 and 16 and their dependents, neither the primary reference Molinaro nor the secondary references Rizzi and Walkingshaw teach Applicant’s claimed limitation “wherein the directional arrest features of first segment each comprise a notch in the second edge of the rails of the first segment; and the directional arrest features of the second segment each comprise a notch in the second edge of the rails of the second segment.”  As seen in Applicant’s Figs. 14A-B, the notches are located specifically on the rails.  While Molinaro teaches rails (see at least Figs. 5 and 11, the wheels are located in between the rails (unlabeled).), the rails lack any notches.  Although Walkingshaw teaches directional arresting features (at least Fig. 3B elements 220 and 240), these lack any notches.  Further, it is unclear how the directional arresting features of Walkingshaw would benefit from notches.  Rizzi also fails to teach notches.  Re Claim 20, the same reasoning applies, but Molinaro, Rizzi, and Walkingshaw fail to teach Applicant’s claimed “hook” instead of “notches”.
Re Claim 6 and its dependents, the above cited references fail to teach Applicant’s claimed “the third segment having a first rail and a second rail affixed to a first side of the third segment wherein the rails of the third segment each have a first edge directed toward the first side of the third segment, and the rails of the third segment are offset from each other; a second end of the first rail of the second segment is pivotally interconnected with a first end of the first rail of the third segment; and a second end of the second rail of the second segment is pivotally interconnected with a first end of the second rail of the third segment, wherein the third segment is pivotally rotatable to be disposed adjacent to a first side of the second segment in a folded configuration, and wherein the third segment is pivotally rotatable to be disposed extended in a superior direction away from the segment in an extended configuration”.  The primary reference Molinaro fails to teach a third segment because it is limited to two segments (see at least Fig. 1).  Although Rizzi and Walkinshaw teach third segments, it would not be obvious to modify the primary reference Molinaro with a third segment because Molinaro Fig. 1 shows 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673